Title: To Thomas Jefferson from John Adams, 24 July 1824
From: Adams, John
To: Jefferson, Thomas


Dear Sir
Quincy
July 24th 1824
Mr Benjamin Parker Richardson, a Grandson of a neighbour of mine, who has lived in harmony with me for almost eighty nine years, is very desirous of seeing the venerable Author of the Declaration of Independence, and as this is a virtuous curiosity which I always applaud and encourage in our young men, I have ventured to give him a line of introduction to you. A freedom which I have taken too often, especially as the reciprocity has always been on my side—never having—received, as I recollect, in any one instance, a similar introduction from you.I still breathe, which will not be long, but while I do I shall breathe out wishes for the welfare of mankind—hoping that they will daily become more deserving of it.You are quite a young gentleman in comparison with your old friendJohn Adams.